DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Per the interview summary filed 11/27/2020, after a discussion over the division of the outlined Species, the Applicant and the Examiner came to an agreement to modify the Elected Species to comprise of Figs. 37-42, 47-48, 54-59, and 60.
Claims 13 & 14, which contain subject matter directed towards a second blanking sheet, have been withdrawn from consideration by the applicant in the amended claims filed 11/20/2020.
Claim 10 has been withdrawn as it claims “the blanking sheet is to restrict the air flow through an entire area of the second fabric sheet”, to which non-elected Figs. 43-44 are the only figures to show the blanking sheet 4302 to be restricting air flow through an entire area of the second fabric sheet 3712, with the elected Species of Figs. 47-48 showing the blanking sheet 4702 covering only portions of both the first and second fabric sheets.
Claims 11 & 12 have been withdrawn as they claim a second blanking sheet, which pertains to a non-elected species as the elected Species above comprises of Figs. 47-48 which only shows one blanking sheet 4702, with Figs. 45-46 and Figs. 49-50 are directed towards more than one blanking sheet.
Claim 22 which claims “wherein the flow rate indicator includes a series of lights disposed radially around a collar adjacent the upper portion”, has been withdrawn from consideration for being drawn to a non-elected Species of Fig. 61, as outlined in the Specifications dated 11/09/2018 in ¶0121, Lines 14-15 which reads “For example, in Fig. 61, example indicator lights 6102 are radially mounted to a collar 6103 adjacent an upper portion of the example drop-down diffuser 6104”.

Claim Objections

Claim 20 is objected to because of the following informalities:  Claim 20, Line 5 recites “sheet to be connected to the upper portion at the circular opening the second fabric sheet to be”, to which reads like a run on sentence missing a comma accordingly: “the first fabric sheet to be connected to the upper portion at the circular opening, the second fabric”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 & 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gebke et al (US 2009/0221226), hereinafter referred to as Gebke in view of Kuno et al (US 5,735,738), hereinafter referred to as Kuno.

Regarding claim 1, Gebke (US 2009/0221226) shows a drop-down diffuser (10, Fig. 3) comprising: a first fabric sheet (22, Fig. 5A), the first fabric sheet to extend away from a ceiling (12, Fig. 2) at a location adjacent a supply air inlet (36, Fig. 1), the supply air inlet to provide a flow of air toward the first fabric sheet (¶0015, Lines 3-4); and an interior surface of the first fabric sheet (Fig. 5A – the first fabric sheet comprises of an interior surface). 
	However, Gebke lacks showing a blanking sheet to restrict air flow through the first fabric sheet,   the blanking sheet to be disposed on an interior surface of the first fabric sheet, the blanking sheet having a lower permeability than the first fabric sheet.

Kuno teaches a blanking sheet (24, Fig. 4) to restrict air flow through the first fabric sheet (26, Fig. 3, Col. 4, Lines 11-18 – the blanking sheet 24 restricts air flow more than the first fabric sheet 26), the blanking sheet to be disposed on an interior surface of the first fabric sheet (Fig. 3), the blanking sheet having a lower permeability than the first fabric sheet (Col. 4, Lines 11-13 – the blanking sheet 24 has a lower air perforation density than that of the first fabric sheet 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gebke to incorporate the teachings of Kuno to provide a blanking sheet to restrict air flow through the first fabric sheet, the blanking sheet to be disposed on an interior surface of the first fabric sheet, the blanking sheet having a lower permeability than the first fabric sheet, which would provide an improved condensation-preventing vent structure of a good aesthetic appearance for an air conditioning system (Col. 1, Lines 66-67/Col. 2, Line 1).

Regarding claim 2, Gebke shows further including a second fabric sheet (80, Fig. 5A) to be connected to the first fabric sheet (Fig. 5A – the first fabric sheet and the second fabric sheet are connected via element 24), the second fabric sheet facing the supply air inlet (Fig. 5A).  

Regarding claim 3, Gebke shows further including: an upper portion (20, Fig. 3) including a third fabric sheet (¶0016 - The upper portion 20 comprises of a sheet made of air permeable fabric); and a lower portion including the first and second fabric sheets (Fig. 5A – the first fabric sheet 22 and the second fabric sheet 80 comprise of the lower portion), the lower portion to be removably connected to the upper portion (Fig. 5A – the first and second fabric sheets, that comprise of the lower portion, and the upper portion 20 are removably connected via element 24).  

Regarding claim 4, Gebke shows wherein the upper portion is removably connected to a mounting pan (34, Fig. 4 – the upper portion 20 is removably connected to the mounting pan 34 via element 44), the upper portion including an attachment edge (40, Fig. 3), the attachment edge including a 

Regarding claim 6, Gebke shows wherein the upper portion includes an opening (¶0018, Lines 1-3 – the upper portion 20 includes an opening defined by the supply air inlet 36), the first fabric sheet to removably connect to the upper portion around a perimeter of the opening (Fig. 4 –the first fabric sheet removably connects to the upper portion to what the Examiner is interpreting to be around a perimeter of the opening).  

Regarding claim 7, Gebke shows wherein the upper portion is to removably connect to the first fabric sheet by at least one of a zipper or a hook-and- loop connection (¶0020, Lines 4-9 – the upper portion 20 is removably connected to the first fabric sheet 22 by both a zipper 52 and hook and loop fastener 54 via at least element 48 which is fastened to the upper portion 20 and the first fabric sheet).  

Regarding claim 8, Gebke shows further including a connection cover (48/50, Fig. 1) to selectively cover the at least one of the zipper or the hook-and-loop connection when the upper portion is connected to the first fabric sheet (¶0020, Lines 2-5 – connection covers 48 & 50 can be installed to prevent air from blowing freely out of the ends of the duct and also can be impermeable to air, of which the connection covers cover the zipper 52 when the upper portion is connected to the first fabric sheet).  

Regarding claim 9, Gebke shows wherein the first fabric sheet and the second fabric sheet have different permeabilities (¶0024, Lines 3-7 – the second fabric sheet 80 can comprise of any number of areas that have similar or different characteristics, such as air permeability, of which the range of variance of any number of areas encompasses the entirety of the second fabric sheet which can have a different permeability than that of the first fabric sheet).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gebke et al (US 2009/0221226), hereinafter referred to as Gebke in view of Kuno et al (US 5,735,738), herein after referred to as Kuno, in further view of Gebke et al (US 2008/0176506).

Regarding claim 5, Gebke shows elements of the claimed invention as stated above in claim 4 including the mounting pan to connect to the supply air inlet (Fig. 4).  
	However, the combination of Gebke & Kuno lacks showing wherein the mounting pan is to attach to the ceiling grid of the ceiling.
	Gebke et al (US 2008/0176506), a fabric diffuser, is in the same field of endeavor as Gebke which is a fabric diffuser.
Gebke et al teaches wherein the mounting pan (18, Fig. 3) is to attach to the ceiling grid of the ceiling (26, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gebke & Kuno to incorporate the teachings of Gebke et al to provide wherein the mounting pan is to attach to the ceiling grid of the ceiling, which would provide a simple, yet effective air diffuser that is particularly suited for critical applications (¶0004).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gebke et al (US 2009/0221226), hereinafter referred to as Gebke in view of Kuno et al (US 5,735,738), hereinafter referred to as Kuno, in view of Paschke (US 6,558,250).

Regarding claim 15, the combination of Gebke & Kuno elements of the claimed invention as stated above including the first fabric sheet and blanking sheet.
However, the combination of Gebke & Kuno lacks showing wherein the blanking sheet is to removably connect to the first fabric sheet by a hook-and-loop connection.  
	Paschke (US 6,558,250), a perforated air duct, is in the same field of endeavor as Gebke which is a perforated air duct.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gebke & Kuno to incorporate the teachings of Paschke to provide wherein the blanking sheet is to removably connect to the first fabric sheet by a hook-and-loop connection, which would provide a way manipulate flow restriction to facilitate balancing airflow (Col. 1, Lines 65-67).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gebke et al (US 2009/0221226), hereinafter referred to as Gebke in view of Kuno et al (US 5,735,738), herein after referred to as Kuno, in further view of Sinur et al (US 2012/0052792), hereinafter referred to as Sinur.

Regarding claim 16, the combination of Gebke & Kuno show elements of the claimed invention as stated above in claim 1 except further including a flow rate indicator to provide a visual indication of a flow rate of air moving through the drop-down diffuser based on a signal from an air flow sensor.  
	Sinur (US 2012/0052792), a ventilation unit, is in the same field of endeavor as Gebke which is a ventilation unit.
	Sinur teaches further including a flow rate indicator (46, Fig. 6A) to provide a visual indication of a flow rate of air moving through the drop-down diffuser based on a signal from an air flow sensor (¶0044, Lines 4-24 – the flow rate indicator 46 can display information of the system (Lines 18-23), including the flow rate from the flow rate sensor (Lines 9-10)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gebke & Kuno to provide further including a flow rate indicator to provide a visual indication of a flow rate of air moving through the drop-down diffuser based on a signal from an air flow sensor, which would provide an apparatus and method for calibrating a ventilation unit to achieve a desired flow rate in any of a variety of installation environments (¶0001).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gebke et al (US 2009/0221226), hereinafter referred to as Gebke in view of Kuno et al (US 5,735,738), hereinafter referred to as Kuno.

Regarding claim 17, Gebke shows a drop-down diffuser comprising: an upper portion (20, Fig. 3) to be removably connected to a mounting pan (34, Fig. 4), a lower portion (Fig. 5A – the lower portion comprises of the first fabric sheet 22 and the second fabric sheet 80) to be removably connected to the upper portion (Fig. 5A – the first and second fabric sheets, that comprise of the lower portion, and the upper portion 20 are removably connected via element 24), the lower portion to extend away from the ceiling (Fig. 5A).
However, Gebke lacks showing the mounting pan to be disposed above a ceiling; a blanking sheet to cover an area of a surface of the lower portion, the blanking sheet having a lower permeability than a material of the lower portion to reduce air flow through the area of the lower portion.  
Kuno (US 5,735,738), a perforated damper, is in the same field of endeavor as Gebke which is a perforated damper.
Kuno teaches the mounting pan (14, Fig. 1) to be disposed above a ceiling (C, Fig. 1); a blanking sheet (24, Fig. 3) to cover an area of a surface of the lower portion (Fig. 3 – the blanking sheet 24 comprises of an area of a surface of the lower portion, of which element 26 comprises part of), the blanking sheet having a lower permeability than a material of the lower portion to reduce air flow through the area of the lower portion (Col. 4, Lines 11-13 – the blanking sheet 24 has a lower air perforation density than that of the material of element 26, which forms part of the lower portion, to restrict air flow).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gebke to incorporate the teachings of Kuno to provide the mounting pan to be disposed above a ceiling; a blanking sheet to cover an area of a surface of the lower portion, the blanking sheet having a lower permeability than a material of the lower portion to reduce air flow through the area of the lower portion, which would provide an improved condensation-preventing vent .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gebke et al (US 2009/0221226), hereinafter referred to as Gebke in view of Kuno et al (US 5,735,738), herein after referred to as Kuno, in further view of Gebke et al (US 2008/0176506).

Regarding claim 18, Gebke shows elements of the claimed invention as stated above in claim 17 except wherein the mounting pan includes a perforated panel disposed between a supply air inlet and the upper portion, the perforated panel to regulate distribution of air flow entering the drop-down diffuser.  
Gebke et al (US 2008/0176506), a fabric diffuser, is in the same field of endeavor as Gebke which is a fabric diffuser.
Gebke et al teaches wherein the mounting pan (18, Fig. 3) includes a perforated panel (28, Fig. 3) disposed between a supply air inlet (22, Fig. 3) and the upper portion (Fig. 4/5 – the upper portion can be seen as the upper portion of the diffuser denoted by element 70 denoting the distance between the upper portion and the lower portion), the perforated panel to regulate distribution of air flow entering the drop-down diffuser (16, Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gebke & Kuno to incorporate the teachings of Gebke et al to provide wherein the mounting pan includes a perforated panel disposed between a supply air inlet and the upper portion, the perforated panel to regulate distribution of air flow entering the drop-down diffuser, which would provide a simple, yet effective air diffuser that is particularly suited for critical applications (¶0004).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gebke et al (US 2009/0221226), hereinafter referred to as Gebke in view of Kuno et al (US 5,735,738), herein after referred to as Kuno, in further view of Gebke et al (US 2008/0176506), in further view of Aalto et al (US 4,890,544), hereinafter referred to as Aalto. 

Regarding claim 19, Gebke shows elements of the claimed invention as stated above in claim 17 including the diffuser and the ceiling.
However, the combination of Gebke, Kuno, & Gebke et al lack showing wherein the blanking sheet is to be obscured from view below the ceiling.  
Aalto (US 4,890,544), an air distribution system, is in the same field of endeavor as Gebke which is an air distribution system.
Aalto teaches wherein the blanking sheet (20, Fig. 8) is to be obscured from view below the ceiling (Fig. 8, Col. 8, Lines 1-8 – the blanking sheet 20 is obscured from view below the ceiling, as at least part of the blanking sheet 20 is always to cover part of the discharge apertures 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gebke, Kuno, & Gebke et al to incorporate the teachings of Aalto to provide wherein the blanking sheet is to be obscured from view below the ceiling, which would provide an air distribution system for distributing air downward from above at very low velocity, so as not to produce a draught to render ventilation undesirable (Col. 1, Lines 1-11).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gebke et al (US 2009/0221226), hereinafter referred to as Gebke in view of Kuno et al (US 5,735,738), hereinafter referred to as Kuno.

Regarding claim 20, Gebke shows a drop-down diffuser comprising: an upper portion (20, Fig. 3) to be removably coupled to a mounting pan (34, Fig. 4), the upper portion including a circular opening (36, Fig. 1, ¶0018, Lines 1-3 – the circular opening 36 is defined by the upper portion 20); a lower portion including a first fabric sheet and a second fabric sheet (Fig. 5A – the lower portion comprises of the first fabric sheet 22 and the second fabric sheet 80), the second fabric sheet to be connected to the first fabric sheet (Fig. 5A – the first fabric sheet and the second fabric sheet are connected via element 24); and a blanking sheet (48/50, Fig. 1) removably coupled to at least one of the upper portion, the first fabric sheet, or the second fabric sheet (¶0020 – the blanking sheets 48/50 are removably coupled to either the upper 
	However, Gebke lacks showing the mounting pan disposed above a ceiling, the first fabric sheet to be connected to the upper portion at the circular opening, the second fabric sheet being circular, the first fabric sheet to extend from the circular opening to a circumference of the second fabric sheet, the circumference of the second fabric sheet being less than a circumference of the circular opening.
	Kuno (US 5,735,738), a perforated damper, is in the same field of endeavor as Gebke which is a perforated damper.
Kuno teaches the mounting pan (14, Fig. 1) disposed above a ceiling (C, Fig. 1), the first fabric sheet (26, Fig. 3) to be connected to the upper portion (27, Fig. 3) at the circular opening (Fig. 3 – the circular opening is located generally where element X is located), the second fabric sheet (24, Fig. 3) being circular (Fig. 3/4), the first fabric sheet to extend from the circular opening to a circumference of the second fabric sheet (Fig. 3), the circumference of the second fabric sheet being less than a circumference of the circular opening (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gebke to incorporate the teachings of Kuno to provide the mounting pan disposed above a ceiling, the first fabric sheet to be connected to the upper portion at the circular opening(,),  the second fabric sheet being circular, the first fabric sheet to extend from the circular opening to a circumference of the second fabric sheet, the circumference of the second fabric sheet being less than a circumference of the circular opening, which would provide an improved condensation-preventing vent structure of a good aesthetic appearance for an air conditioning system (Col. 1, Lines 66-67/Col. 2, Line 1).

Claims 21 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gebke et al (US 2009/0221226), hereinafter referred to as Gebke in view of Kuno et al (US 5,735,738), herein after referred to as Kuno, in further view of Sinur et al (US 2012/0052792), hereinafter referred to as Sinur.

Regarding claim 21, the combination of Gebke & Kuno show elements of the claimed invention as stated above in claim 1 including the drop down diffuser.
However, the combination of Gebke & Kuno lack showing further including: an air flow sensor; and a flow rate indicator to provide a visual indication of a flow rate of air moving through the diffuser based on a signal from the air flow sensor.  
	Sinur (US 2012/0052792), a ventilation unit, is in the same field of endeavor as Gebke which is a ventilation unit.
	Sinur teaches further including: an air flow sensor (¶0044, Lines 9-10); and a flow rate indicator (46, Fig. 6A) to provide a visual indication of a flow rate of air moving through the grille (22, Fig. 6A) based on a signal from the air flow sensor (¶0044, Lines 4-24 – the flow rate indicator 46 can display information of the system (Lines 18-23), including the flow rate from the flow rate sensor (Lines 9-10)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gebke & Kuno to provide further including: an air flow sensor; and a flow rate indicator to provide a visual indication of a flow rate of air moving through the diffuser based on a signal from the air flow sensor, which would provide an apparatus and method for calibrating a ventilation unit to achieve a desired flow rate in any of a variety of installation environments (¶0001).

Regarding claim 23, the combination of Gebke & Kuno show elements of the claimed invention as stated above in claim 1 including the mounting pan.
However, the combination of Gebke & Kuno lacks showing wherein the flow rate indicator includes a series of lights disposed on a surface of the mounting pan that is visible below the ceiling.
Sinur teaches wherein the flow rate indicator (46, Fig. 2A) includes a series of lights (¶0031, Lines 10-12 – the flow rate indicator 46 can comprise of elements associated with any one or more of a combination of touch screens, displays, indicators, etc) disposed on a surface of the mounting pan (40, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gebke & Kuno to provide wherein the flow rate indicator includes a series of lights disposed on a surface of the mounting pan that is visible below the ceiling, which would provide an apparatus and method for calibrating a ventilation unit to achieve a desired flow rate in any of a variety of installation environments (¶0001).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746